

113 S1612 IS: Patent Litigation Integrity Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1612IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo deter abusive patent litigation by targeting the economic incentives that fuel frivolous lawsuits.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Patent Litigation Integrity Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Mandatory fee shiftingSec. 101. Litigation and other expenses.TITLE II—Discretionary BondingSec. 201. Motion for a bond.IMandatory fee shifting101.Litigation and other expenses(a)In generalSection 285 of title 35, United States Code, is amended to read as follows:285.Fees and other expensesThe court shall award to a prevailing party reasonable fees and other expenses, including attorney fees, incurred by that party in connection with a civil action in which any party asserts a claim for relief arising under any Act of Congress relating to patents, unless the court finds that the position  and conduct of the nonprevailing party or parties were substantially justified or that special circumstances make an award unjust..(b)Technical and conforming amendmentThe table of sections for chapter 29 of title 35, United States Code, is amended by striking the item relating to section 285 and inserting the following:285. Fees and other expenses..IIDiscretionary Bonding201.Motion for a bond(a)In generalChapter 29 of title 35, United States Code, is amended by inserting after section 285 the following:285A.Motion for a bond(a)In generalThe court, on motion by the defendant or a respondent in a proceeding, may order the party alleging infringement to post a bond sufficient to ensure payment of the accused infringer’s reasonable fees and other expenses, including attorney fees.(b)Factors To be consideredFor purposes of this section, in determining whether a bond requirement would be unreasonable or unnecessary, the court shall consider—(1)whether the bond will burden the ability of the party alleging infringement to pursue activities unrelated to the assertion, acquisition, litigation, or licensing of any patent;(2)whether the party alleging infringement is—(A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or(B)a non-profit technology transfer organization whose primary purpose is to facilitate the commercialization of technologies developed by one or more institutions of higher education;(3)whether a licensee, who has an exclusive right under a patent held by an institution of higher education or a  non-profit organization described in paragraph (2), conducts further research on or development of the subject matter to make the subject matter more licensable;(4)whether the party alleging infringement is a named inventor of or an original assignee to an asserted patent;(5)whether the party alleging infringement makes or sells a product related to the subject matter described in an asserted patent;(6)whether the party alleging infringement can demonstrate  that it has and will have the ability to pay the accused infringer’s fees and other expenses if ordered to do so; and(7)whether any party will agree to pay the  accused infringer’s shifted fees and other expenses, provided that the person or entity can demonstrate that it has and will have the ability to pay the  accused infringer’s shifted fees and other expenses..(b)Technical and conforming amendmentThe table of sections for chapter 29 of title 35, United States Code, as amended by section 101, is amended by inserting after the item relating to section 285 the following:285A. Motion for a bond..